                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  PEDIATRIC NURSING                            §
  CERTIFICATION BOARD,                         §
                                               §
         Plaintiff,                            §
                                               §   Civil Action No. 3:19-CV-01642-X
  v.                                           §
                                               §
  GILLILAND ASSOCIATES, INC.                   §
  d/b/a MELNIC CONSULTING                      §
  GROUP, LINDY LEE MOAKE, and                  §
  JILL LOUISE GILLILAND,                       §
                                               §
         Defendants.                           §

                      MEMORANDUM OPINION AND ORDER

       Before the Court is plaintiff Pediatric Nursing Certification Board’s (PNCB)

Unopposed Motion for Leave to File Second Amended Complaint [Doc. No. 43]. For

the following reasons, the Court GRANTS the motion for leave and it DISMISSES

AS MOOT defendant Jill Gilliland’s motion to dismiss [Doc. No. 23] and PNCB’s

motion for leave to file a sur-reply to the motion to dismiss [Doc. No. 35]. Accordingly,

the Court directs the Clerk of the Court to file PNCB’s second amended complaint

(attached as Exhibit A to Doc. No. 43) and to update plaintiff’s name on the docket to

Pediatric Nursing Certification Board, Inc.

                                           I.

       On March 3, 2020, PNCB moved for leave to file a second amended complaint

to correct its name and entity status. In both its original complaint (filed on July 9,

2019) and its amended complaint (filed on July 30, 2019), PNCB stated that it was a


                                           1
not-for-profit association. PNCB says it made that assertion in good faith but that it

has learned after participating in discovery that it is in fact a non-for-profit

corporation, not association. And so PNCB seeks to amend its complaint to make this

change. Defendants Gilliland Associates, Inc. (Melnic) and Gilliland do not oppose

the motion so long as the second amended complaint does not moot Gilliland’s

pending motion to dismiss.

                                                   II.

       Federal Rule of Civil Procedure 15(a)(2) provides that “[t]he court should freely

give leave when justice so requires” when a party seeks to amend its complaint.1 “It

is settled that the grant of leave to amend the pleadings pursuant to Rule 15(a) is

within the discretion of the trial court.”2 However, granting leave to amend is “by no

means automatic.”3 In deciding whether to grant leave to amend, the Court “may

consider such factors as undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party, and futility of amendment.”4 Even so, Rule

15(a) and the other federal rules “reject the approach that pleading is a game of skill

in which one misstep by counsel may be decisive to the outcome.”5




       1   FED. R. CIV. P. 15(a)(2).
       2   Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1971).
       3   Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993).
       4   Id.
         5 Hall v. Nat’l Gypsum Co., 105 F.3d 225, 230 (5th Cir. 1997) (quoting Conley v. Gibson, 355

U.S. 41, 48 (1957), overruled on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562–63
(2007)).

                                                    2
                                         III.

      The Court construes the motion for leave as opposed because Melnic and

Gilliland oppose the motion for leave if the second amended complaint moots

Gilliland’s motion to dismiss. Considering the relevant factors, the Court concludes

that leave to amend should be granted.

      The factors support the granting of PNCB’s motion for leave to amend. First,

PNCB moved for leave to file a second amended complaint under Rule 15(a) before

the Court set a deadline to do so, and so there is no undue delay. Second, this is the

first time a party has identified PNCB’s failure to identify its name and entity status

correctly, and so there is no repeated failure to cure deficiencies by amendments

previously allowed. Third, the defendants will not be unduly prejudiced because no

other deadlines for this case have been set yet and Gilliland can simply refile her

motion to dismiss. Fourth, PNCB claims to have sought leave to amend its complaint

only after it learned in discovery its actual name and entity status, and so the Court

finds no clear bad faith or dilatory motive present.

      Melnic and Gilliland oppose the motion for leave if the second amended

complaint moots Gilliland’s motion to dismiss. The Court finds that this factor

neither weighs in favor of denying the motion for leave nor weighs in favor of

preserving the pending motion to dismiss as ripe for review if the second amended

complaint is filed. If an amended complaint is filed, the Court does not consider a

motion to dismiss filed months earlier to be responsive to the new operative

complaint. And if the second amended complaint will not substantively change



                                           3
Gilliland’s position in her motion to dismiss, Gilliland can simply refile the motion to

dismiss after PNCB’s second amended complaint is docketed. Additionally, the Court

dismisses as moot PNCB’s motion for leave to file a sur-reply to the pending motion

to dismiss. Instead, the Court instructs the parties to add any relevant arguments

from their sur-reply briefing to Gilliland’s renewed motion to dismiss and PNCB’s

response to that renewed motion to dismiss.

                                               IV.

       For these reasons, the Court GRANTS the motion for leave [Doc. No. 43] and

it DISMISSES AS MOOT Gilliland’s motion to dismiss [Doc. No. 23] and PNCB’s

motion for leave to file a sur-reply to the motion to dismiss [Doc. No. 35]. Accordingly,

the Court directs the Clerk of the Court to file PNCB’s second amended complaint

(attached as Exhibit A to Doc. No. 43) and to update plaintiff’s name on the docket to

Pediatric Nursing Certification Board, Inc.

       Gilliland’s renewed motion to dismiss is due 14 days after PNCB’s second

amended complaint is docketed.6 PNCB’s response to the renewed motion to dismiss

will be due 21 days after Gilliland’s motion to dismiss is filed. And Gilliland’s reply

will be due 14 days after that.




        6 FED. R. CIV. P. 15(a)(3) (“Unless the court orders otherwise, any required response to an

amended pleading must be made within the time remaining to response to the original pleading or
within 14 days after service of the amended pleading, whichever is later.”).

                                                4
IT IS SO ORDERED this 10th day of March 2020.




                                   _________________________________
                                   BRANTLEY STARR
                                   UNITED STATES DISTRICT JUDGE




                               5
